Citation Nr: 1315493	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  12-04 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for restrictive lung disease.

2.  Entitlement to a compensable disability rating for post-operative thoracotomy scars, right chest.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to February 1961.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the case was subsequently transferred to the RO in San Diego, California.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.

The Veteran contends that his service-connected disabilities have increased in severity, to include causing him to be physically unable to perform his duties at his job.  The December 2011 rating decision and February 2012 statement of the case denied the Veteran's claims, in part, based on electronic review of the Veteran's VA treatment records from the VA Medical Centers (VAMC) in Phoenix and San Diego, and the Northern Arizona Health Care System (HCS) for the time period from October 2000 through December 2011.
In light of the above, it appears that the RO is in possession of the Veteran's VA treatment records; this set of records is not associated with the claims file currently before the Board, either in paper or electronic format.

The Board finds that these records should be associated with the claims file prior to the Board's adjudication of the issues on appeal, so the Board has a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should undertake appropriate development to obtain copies of any outstanding treatment records (either electronically in Virtual VA or in paper format) pertinent to the Veteran's claims, to include those records listed in the February 2012 statement of the case.

The VA treatment records noted in the record include those from the VAMC Phoenix (October 2000-April 2010), VAMC San Diego (December 2010-December 2011), and Northern Arizona HCS (November 2006-September 2010).

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

